Case 19-51291-tnw        Doc 86    Filed 10/25/19 Entered 10/25/19 16:14:42           Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

IN RE:
                                                                            CASE NO. 19-51291
GIGA ENTERTAINMENT MEDIA, INC.                                              CHAPTER 7

         DEBTOR


AGREED ORDER AND STIPULATION ALLOWING ADMINISTRATIVE CLAIM OF
              GLB2019, LLC IN THE AMOUNT OF $2,310


         James D. Lyon, as Trustee (“Trustee”) of the Bankruptcy Estate of Giga Entertainment

Media, Inc. (“Debtor”), and GLB2019, LLC, each by and through counsel, agree and stipulate as

follows:

                                         STIPULATION

         1.     That certain software social media product code for SELFEO 3.1, (the “SELFEO

Code”) is property of the Debtor’s estate.

         2.     Presently, the Trustee believes the SELFEO Code has value above and beyond

any claims that may be secured by the SELFEO Code.

         3.     Currently, there are certain monthly maintenance fees associated with the

SELFEO Code in the amount of $730 (the “Monthly Maintenance”), and Trustee currently

intends to pay the Monthly Maintenance to maintain the SELFEO Code as he continues to

investigate the best way to maximize its value for the benefit of the Debtor’s estate, including a

likely motion seeking authority to sell the SELFEO Code pursuant to 11 U.S.C. § 363.

         4.     The Debtor’s estate is not sufficiently liquid to pay the Monthly Maintenance.
      Case 19-51291-tnw           Doc 86       Filed 10/25/19 Entered 10/25/19 16:14:42                        Desc Main
                                               Document     Page 2 of 2


                       5.      GLB2019, LLC has agreed to pay to the Debtor’s estate a lump sum in the

                amount of $2,310 by depositing that amount into the Debtor’s existing bank account, which

                amount is sufficient to pay the Monthly Maintenance for a period of three months.

                       6.      The Trustee agrees that this amount is an actual, necessary cost and expense of

                preserving the estate since it shall permit the Trustee to retain the value of the SELFEO Code for

                the Debtor’s estate.

                                                             ORDER

                       NOW, THEREFORE, IT IS HEREBY AGREED, ORDERED, AND ADJUDGED that

                GLB2019, LLC shall have an allowed administrative expense claim pursuant to 11 U.S.C. § 503

                and other applicable law in the amount of $2,310 upon the payment of that full amount by

                GLB2019, LLC to the Trustee for the purpose of paying the Monthly Maintenance for the

                SELFEO Code.

                TENDERED BY:

                STOLL KEENON OGDEN PLLC

                  /s/ Adam M. Back
                Adam M. Back (KY Bar No. 91003)
                300 West Vine Street, Suite 2100
                Lexington, Kentucky 40507-1801
                Telephone: (859) 231-3000
                adam.back@skofirm.com
                COUNSEL FOR THE TRUSTEE


                DELCOTTO LAW GROUP PLLC
                 /s/ Dean A. Langdon (via email authority)
                Dean A. Langdon, Esq.
                200 North Upper Street
                Lexington, Kentucky 40507
                Telephone: (859) 231-5800
                dlangdon@dlgfim.com
                COUNSEL FOR GLB2019, LLC




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                 Signed By:
                                                                 Tracey N. Wise
                                                                 Bankruptcy Judge
                                                                 Dated: Friday, October 25, 2019
                                                                 (tnw)
